DETAILED ACTION
Advisory Action
Applicant’s remarks/arguments filed on June 30, 2022 have been fully considered and are entered. 
Response to Arguments
	In page 5, second paragraph bridging to page 8, last paragraph of applicant’s remarks, applicant argues that, in Siva et al., “[W]hen shown aligned with the antisense of the target sequences, each of the capture probe contains a hairpin stem of 12 T’s and 12 A’s. The adjacent one or three A to the hairpin stem of A’s in the first and second capture probe are part of the target binding sequence. When these capture probes are bound to their target sequences, the matched A’s in the capture probe are not available to bind to the immobilized probe as is required for the hairpin stem. Thus, the adjacent A’s in the first and second capture probes should be considered part of the target binding sequence rather than the hairpin stem. Because the apparent asymmetry of poly T and poly A sequences in Siva arises due to the particular target sequences being analyzed, Siva does not suggest using asymmetric stem segments more generally, nor increasing the length disparity of the asymmetric segments. The rejection assumes without any support in the cited art that a skilled person would have thought it desirable to increase the stability of the hairpin stems in the capture probes of Siva. In fact, it is believed that the advantageous effects of the claimed asymmetric hairpin capture probes arise from essentially the opposite effect. That is, the presence of the asymmetric overhang of polyA and polyT stem segments destabilizes the stem duplex by providing multiple alignments in which the segments can hybridize to one another, making the loop region, which contains a target binding region, more accessible to the target (see e.g., paragraph 34). The result is that the claimed asymmetric hairpin probes have much greater sensitivity (i.e., ability to detect low copy number targets) than symmetric hairpin capture probes (see Example 2) while at the same time retaining the advantage of symmetric hairpin capture probes of avoiding interference by non-target nucleic acids present in the sample together with the target nucleic acid (Example 1). There is nothing in the cited art to indicate that there may be a problem in Siva’s symmetric capture probes having excessive stability or that the problem could be overcome without forfeiting their advantage of avoiding interference with non-targets by the use of asymmetric stem capture probes. Uhlmann’s comment that an unmatched nucleotide at the end of duplex strands increases stability is based on an earlier citation (Freier et al, Biochemistry 22:6198-206 (1983)), which tested this effect in only limited circumstances. The effect was seen only for very short (4 bp) GC duplexes with a single nucleotide overhang at one end. The effect of overhangs longer than 1 base was not tested. Nor was the effect of any overhang tested when the distal ends of a duplex were connected with a loop, as in hairpin loop probe. Riccelli’s hairpin probes have a different format than the claimed probes. The claimed probes have stems flanking a target binding segment; in other words the order of components is first stem segment, target-binding segment, second stem segment. By contrast in Ricelli’s hairpin probes, the target binding segment is not between, but outside the stem segments with the components in the order: first stem, loop, second stem, target binding segment (see Fig. 1). The dangling 3’ end, whether of 16 or 32 nucleotides, is not a stem segment but a target binding segment. Thus, in reporting that dangling ends of 32 nucleotides are more stable than 16 nucleotide segments, Riccelli is referring to binding of target binding segments to their targets, not of binding of stem segments to form a stem. In light of the above, the claimed asymmetric stem capture probes would not have been obvious from the cited references for several reasons. First, the cited art does not identify the problem solved by the claimed asymmetric stem capture probes. The Examiner assumes the problem is that the stems of the capture probes of the art are not stable enough. In fact, the problem is essentially the opposite; they are too stable, such that the ability to bind the target nucleic acid, which requires unwinding of the stem loop duplex, is compromised. Patentability can be based on the discovery of a previously unknown problem even if the solution would have been obvious if the problem were known (MPEP2143). Second, insofar as Uhlmann or Riccelli suggests that overhangs increase stability of a duplex, such is a teaching away from the claimed invention, in which overhangs, albeit longer than those contemplated by Uhlmann, linked to hairpin stem loop probes are used to decrease stability of the stem loop making the loop region more accessible to the target nucleic acid. Third, the present claims reflect an unexpected result as discussed in a declaration filed in the parent case, a copy of which is being provided for the present record to address new grounds of rejection in the final action. The declaration analyzes the data provided in Examples 1 and 2 of the application, which compare the performance of an asymmetric hairpin capture oligomer as claimed with a symmetric hairpin capture oligomer and a linear capture oligomer (the declaration use the term ‘probe’ synonymously with ‘oligomer’). Example 1 is an interference assay which detects a first linear capture oligomer capturing its target in a sample in the presence of potential interference from a second linear capture oligomer, a symmetric hairpin capture oligomer or asymmetric capture oligomer against a different target not present in the sample. The second linear capture oligomer interfered with capture by the first linear capture oligomer, whereas the symmetric and asymmetric hairpin capture oligomers did not because their hairpins prevent the oligomers from competing for binding with the first linear capture oligomer. Example 2 is a sensitivity assay that determines the ability of the linear, symmetric hairpin capture oligomer and asymmetric hairpin capture oligomer to capture different amounts of target. The linear and asymmetric hairpin capture oligomers showed about the same sensitivity whereas that of the symmetric hairpin capture oligomer was much reduced. Overall the performance of the asymmetric hairpin capture probe was substantially better than that of either the symmetric hairpin capture probe or the linear capture probe. The asymmetric hairpin capture oligomer effectively combined the advantage of the symmetric hairpin capture oligomer of reduced interference with target detection and the advantage of the linear capture oligomer of increased sensitivity (declaration at paragraph 5). It was not predictable that the asymmetric hairpin capture probe would have meaningfully different performance relative to the symmetric hairpin capture probe, or if it did, that it would have significantly improved sensitivity without forfeiting its ability to reduce interference from unbound capture probe (declaration at paragraph 6). Thus, the declaration establishes the asymmetric hairpin capture probe confers substantially better results than the symmetric hairpin capture probe or linear capture probe previously used in the art. The result that the claimed asymmetry of stems flanking a target binding statement destabilizes a duplex formed from the stems and consequently increases the sensitivity of the target binding segment for its target is all the more unexpected if one assumed, as has the examiner, that one would expect greater stability from asymmetric stems. For these reasons, withdrawal of the rejection is respectfully requested”. 
	The argument has been fully considered but it is not persuasive toward the withdrawal of the rejections. 
	First, although applicant argues that, in Siva et al., “[W]hen shown aligned with the antisense of the target sequences, each of the capture probe contains a hairpin stem of 12 T’s and 12 A’s. The adjacent one or three A to the hairpin stem of A’s in the first and second capture probe are part of the target binding sequence. When these capture probes are bound to their target sequences, the matched A’s in the capture probe are not available to bind to the immobilized probe as is required for the hairpin stem. Thus, the adjacent A’s in the first and second capture probes should be considered part of the target binding sequence rather than the hairpin stem”,  since claim 12 is a product claims and the target nucleic acid and the complementary immobilized probe are not structure limitations of claim 12, the chimeric hairpin target capture oligonucleotide for miR-182 taught by Siva et al., can form a chimeric hairpin target capture oligonucleotide with a 3A overhang in one segment of its stem region in certain hybridization conditions wherein the stem region is formed by 12T and 15A and no single A from 15A segment of the stem region located on the chimeric hairpin target capture oligonucleotide for miR-182 taught by Siva et al., is served as a target binding sequence when the chimeric hairpin target capture oligonucleotide for miR-182 hybridizes a target nucleic acid which is not a structure limitation of claim 12.  Instead, 15A is located on a segment of the stem region of the chimeric hairpin target capture oligonucleotide for miR-182 taught by Siva et al., and 3A from the 15A is served as an 3 nucleotide overhang.  
	Second, although applicant argues that “[U]hlmann’s comment that an unmatched nucleotide at the end of duplex strands increases stability is based on an earlier citation (Freier et al, Biochemistry 22:6198-206 (1983)), which tested this effect in only limited circumstances. The effect was seen only for very short (4 bp) GC duplexes with a single nucleotide overhang at one end. The effect of overhangs longer than 1 base was not tested”, applicant has no evidence to show that unmatched nucleotides at the end of double-strands of a hairpin nucleic acid, which are known as overhanging nucleotides or dangling ends, cannot significantly stabilize duplex formation or hairpin formation of the hairpin nucleic acid. Furthermore, since it is known that unmatched nucleotides at the end of double-strands of a hairpin nucleic acid are known as overhanging nucleotides or dangling ends which can significantly stabilize duplex formation or hairpin formation of the hairpin nucleic acid (see Uhlmann et al., paragraph [0153)]) and the chimeric hairpin target capture oligonucleotide for miR-182 taught by Siva et al., can form a chimeric hairpin target capture oligonucleotide with a 3A overhang in one segment of its stem region in certain hybridization conditions, the 3A overhanging can significantly stabilize hairpin formation of the target capture oligomer recited in claim 12. 
Third, although applicant argues that “[R]iccelli’s hairpin probes have a different format than the claimed probes. The claimed probes have stems flanking a target binding segment; in other words the order of components is first stem segment, target-binding segment, second stem segment. By contrast in Ricelli’s hairpin probes, the target binding segment is not between, but outside the stem segments with the components in the order: first stem, loop, second stem, target binding segment (see Fig. 1). The dangling 3’ end, whether of 16 or 32 nucleotides, is not a stem segment but a target binding segment. Thus, in reporting that dangling ends of 32 nucleotides are more stable than 16 nucleotide segments, Riccelli is referring to binding of target binding segments to their targets, not of binding of stem segments to form a stem”, the rejection is not dependent on that “dangling 3’ end, whether of 16 or 32 nucleotides, is not a stem segment but a target binding segment” as argued by applicant but is based on that a hairpin with a long base dangling end significantly stabilizes a hairpin probe. 
	Fourth, since nowhere in the office action indicated that “the problem is that the stems of the capture probes of the art are not stable enough”, applicant’s argument “[T]he Examiner assumes the problem is that the stems of the capture probes of the art are not stable enough” is incorrect. 
	Fifth, although applicant argues that “overhangs, albeit longer than those contemplated by Uhlmann, linked to hairpin stem loop probes are used to decrease stability of the stem loop making the loop region more accessible to the target nucleic acid” and Examples 1 and 2 of the specification and the declaration establish “the asymmetric hairpin capture probe confers substantially better results than the symmetric hairpin capture probe or linear capture probe previously used in the art. The result that the claimed asymmetry of stems flanking a target binding statement destabilizes a duplex formed from the stems and consequently increases the sensitivity of the target binding segment for its target is all the more unexpected if one assumed, as has the examiner, that one would expect greater stability from asymmetric stems”, since claim 12 is a product claim and is not a method claim, Uhlmann et al., have shown that unmatched nucleotides at the end of double-strands of a hairpin nucleic acid are known as overhanging nucleotides or dangling ends which can significantly stabilize duplex formation or hairpin formation of the hairpin nucleic acid (see paragraph [0153)]), and Riccelli et al., have successfully shown that the order of stability of the probes to be: hairpins with 32 base dangling ends > hairpin probes with l6 base dangling ends > 16 base linear probes > 32 base linear probes (see abstract and Figure 1 in page 997), one having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the target oligomer recited in claim 12 by adding at two or more adenosine nucleotides to 3’ end of the chimeric hairpin target capture oligonucleotide for miR-182 taught by Siva et al., in view of the prior art of Siva et al., Uhlmann et al., and Riccelli et al., in order to make a more stable hairpin target capture oligomer.  Furthermore, applicant has no evidence to show why one having ordinary skill in the art at the time the invention was made would not have a reasonable expectation of success to make the target capture oligomer recited in claim 12. 
2.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 11, 2022